—In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, the defendants appeal from (1) an order of the Supreme Court, Putnam County (Hickman, J.), dated March 19, 1993, which denied their motion, inter alia, to dismiss the complaint for failure to state a cause of action or to strike the note of issue and (2) an order of the same court, dated June 30, 1994, which denied their motion for summary judgment dismissing the complaint.
Ordered that the orders are affirmed, with one bill of costs.
This action involves a dispute about the boundary between two parcels of land located in Putnam Valley, New York. There are conflicting expert opinions in the record about the location of the common boundary. Therefore, determination of this factual issue is necessary before the boundary dispute can be resolved (see, Towner v Jamison, 98 AD2d 970; Chalmers v Lawrence, 86 AD2d 907), and summary judgment was properly denied.
The appellants’ remaining contentions are without merit. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.